                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 JESSICA O’DONNELL,                           :   Case No. 3:19-cv-165
                                              :
        Plaintiff,                            :   District Judge Thomas M. Rose
                                              :   Magistrate Judge Sharon L. Ovington
 vs.                                          :
 BASIL’S ON MARKET LLC, et al.,               :
                                              :
        Defendants.                           :
                                              :


                                         ORDER


       This matter is presently before the Court upon Defendants’ Unopposed Motion for

Stay of Proceedings. (Doc. #21). Defendants seek an order staying all remaining case

management deadlines set forth in the Preliminary Pretrial Conference Order “until

Defendants are able to fully re-open after the coronavirus outbreak has subsided.” Id.


                       IT IS THEREFORE ORDERED THAT:

       1.     Defendants’ Unopposed Motion for Stay of Proceedings (Doc.
              #21) is GRANTED;

       2.     This case remains STAYED until Defendants are able to re-
              open; and

       3.     The Parties shall file a status report every thirty days until the
              stay is lifted and the schedule is re-established.

March 18, 2020                                    s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge
